DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments (see Remarks filed 10/28/2021 on P7-8) directed to claim 12 amended to include a new limitation “releasing gas, from a component thermally coupled to a plurality of battery cells, when a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range, wherein the cell ventilation temperature range causes at least one battery cell of the plurality of battery cells to being venting”, this is not found to be persuasive because the new limitation is a contingent limitation.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II. Contingent Limitations).  In this case, the claimed steps are contingent on the condition that a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range at which the component releases gas.  Since the recitation of said condition does not require the condition to occur (i.e., “when a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range”), the claimed invention may be practiced without the above condition occurring and, thus, the following claimed steps are required by the broadest reasonable interpretation of said claim.  The Examiner suggests amending the recitation of the condition to positively require the condition to occur.
With respect to applicant’s arguments directed to claims 13-16, 18-22 (see Remarks filed 10/28/2021 on P7), this is not found to be persuasive due to reasons stated above.

Applicant’s arguments, see Remarks filed 10/28/2021, with respect to Matsumoto failing to teach or suggest amended claim 1 have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. §102(a)(1) as being anticipated by Matsumoto has been withdrawn. 
With respect to claims 5-8, however, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §112(b) or §112(d) as set forth below.

Claim Objections
Claims 5 is objected to because of the following informalities:  
Claim 5 recites the limitation “…doped with a chemical…begins to off-gas the chemical... gas sensor configured to detect the chemical”.  It is unclear whether the gas sensor detects the doped chemical or the off-gassed chemical.  For the purposes of this Office Action, it is assumed the gas sensor detects the off-gassed chemical.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the component was doped with a chemical; when the temperature of the component increases above the activation temperature, the component begins to off-gas the chemical; and the gas sensor is configured to detect the chemical”.  This limitation renders the claim indefinite because it is unclear whether the gas released by the component as recited in claim 1 and the chemical recited in claim 5 are the same or different, and it is further unclear whether the gas sensor configured to detect the presence of said gas recite in claim 1 and the gas sensor configured to detect the chemical recited in claim 5 are the same or different and whether the gas sensor(s) detect the same or different compound (the gas or chemical). 
Claim 6 is rendered indefinite due to its dependency on indefinite claim 5.
Claim 7 recites the limitation “the gas sensor comprises a first gas sensor configured to detect at least one chemical that is indicative of overheating of a battery cell”.  This limitation renders the claim indefinite because it is unclear whether the first gas sensor is the same or different from the gas sensor in claim 1 configured to detect the presence of gas released within the battery module above an activation temperature 

Claim 16 recites the limitation “doping the component of the battery module with a chemical, wherein when the temperature of the component increases above the activation temperature, the component begins to off-gas the chemical; and detecting the chemical using the gas sensor”.  This limitation renders the claim indefinite because it is unclear whether the gas released by the component as recited in claim 12 and the chemical recited in claim 16 are the same or different, and it is further unclear whether the gas sensor configured to detect the presence of said gas recite in claim 12 and the gas sensor configured to detect the chemical recited in claim 16 are the same or different and whether the gas sensor(s) detect the same or different compound (the gas or chemical). 
Claim 17 is rendered indefinite due to its dependency on indefinite claim 16.
Claim 18 recites the limitation “the gas sensor comprises a first gas sensor configured to detect at least one chemical that is indicative of overheating of a battery cell”.  This limitation renders the claim indefinite because it is unclear whether the first gas sensor is the same or different from the gas sensor in claim 12 configured to detect the presence of gas released within the battery module above an activation temperature lower than a cell ventilation temperature range and whether the at least one chemical indicative of overheating is the same or different from the gas in claim 12 released 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8, 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites the limitation “the gas sensor comprises a first gas sensor configured to detect at least one chemical that is indicative of battery cell ventilation” which fails to further limit claim 1 reciting “a gas sensor configured to detect the presence of the gas within the battery module” because claim 1 recites that the gas is released “when a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range”.  Thus, it appears to be clear that the gas sensor of claim 1 detects a gas that is released when the temperature is between an activation temperature and a cell ventilation temperature range which is not the same as the gas sensor comprising the first gas sensor of claim 8 that detects at least one chemical indicative of battery cell ventilation.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 16, 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2011/0059341).
Regarding claim 12, Matsumoto discloses a method (method [0005]), comprising:
receiving a sensor signal from a gas sensor configured to detect the presence of the gas within a battery module (each sensor installed in the battery pack 20 is connected to a controller 50 [0024], controller 50 obtains carbon monoxide concentration and hydrogen concentration [0025], Fig. 3 shows dash-dot lines indicating signal lines; battery pack 20 [0020]), wherein the battery module comprises the plurality of battery cells (plurality of cells 21 [0020]);
determining, using battery management circuitry, whether the sensor signal indicates the presence of the gas within the battery module (controller 50 obtains carbon monoxide concentration and hydrogen concentration, determines occurrence of abnormality [0025], carbon monoxide or hydrogen concentration exceeds threshold [0027]-[0028]); and
in response to determining that the sensor signal indicates the presence of gas, taking an action (take an action [0031]-[0036]).
Further regarding claim 12 reciting the limitation “releasing gas, from a component thermally coupled to a plurality of battery cells, when a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range, wherein the cell ventilation temperature range causes at least one battery cell of the plurality of battery cells to being venting” which is a contingent limitation, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II. Contingent Limitations).  In this case, the claimed steps are contingent on the condition that a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range at which the component releases gas.  Since the recitation of said condition does not require the condition to occur (i.e., “when a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range”), the claimed invention may be practiced without the above condition occurring and, thus, the following claimed steps are required by the broadest reasonable interpretation of said claim.  The Examiner suggests amending the recitation of the condition to positively require the condition to occur.
Regarding claim 13, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses taking the action comprises providing increased cooling to the plurality of battery cells using a battery cooling system (outside air introduction command, air-conditioning fan 17 to introduce outside air [0031]).
Regarding claim 16, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses doping the component of the battery module with a chemical, wherein when the temperature of the component increases above the activation temperature, the component begins to off-gas the chemical; and detecting the chemical using the gas sensor (carbon monoxide sensor 34, hydrogen gas sensor 35 provided in the top portion of battery pack 20, sensors are designed to be installed directly above the gas discharge nozzle such that gas discharged from each cell 21 directly reaches each sensor [0022]).
Regarding claim 18, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses the gas sensor comprises a first gas sensor configured to detect at least one chemical that is indicative of overheating of a battery cell, the method further comprising: receiving a second sensor signal from a second gas sensor configured to detect at least one chemical that is indicative of battery cell ventilation (carbon monoxide sensor 34, hydrogen gas sensor 35 provided in the top portion of battery pack 20 [0022]).
Regarding claim 19, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses the gas sensor comprises a first gas sensor configured to detect at least one chemical that is indicative of battery cell ventilation, the method further comprising: receiving a second sensor signal from a second gas sensor configured to detect at least one chemical that is indicative of a battery cell thermal runaway event (carbon monoxide sensor 34, hydrogen gas sensor 35 provided in the top portion of battery pack 20 [0022]).
Regarding claim 20, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses determining whether the sensor signal indicates the presence of the gas within the battery module comprises determining whether the sensor signal indicates that a concentration of the gas is greater than a threshold (carbon monoxide or hydrogen concentration exceeds threshold [0027]-[0028]).
Regarding claim 21, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses determining whether the sensor signal indicates the presence of the gas within the battery module comprises: determining a first battery module condition when the sensor signal indicates that a concentration of the gas is greater than a first threshold; and determining a second battery module condition when the sensor signal indicates that a concentration of the gas is greater than a second threshold greater than the first threshold (exceed their corresponding threshold values [0028], i.e., threshold values for the carbon monoxide and hydrogen are different such that one threshold is greater than the other and, therefore, the limitation is considered to be met); and taking the action comprises: taking a first action in response to determining the first battery module condition; and taking a second action in response to determining the second battery module condition (paragraphs [0031]-[0036] describe several actions).
Regarding claim 22, Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses receiving at least one temperature sensor signal from at least one temperature sensor; and determining a battery module condition based on the sensor signal and the at least one temperature sensor signal (cell temperature sensor 31 [0021], gas temperature sensors 33 [0022]; controller 50 obtains temperature and gas temperature [0025], determine abnormality based on temperature/gas temperature and carbon monoxide/hydrogen sensors [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2011/0059341), as applied to claims 12-13, 16, 18-22 above, in view of CN 109316687A, refer to English translation.
Regarding claim 14, Matsumoto discloses all of the claim limitations as set forth above.  However, Matsumoto does not disclose taking the action comprises one of limiting a maximum load that can be applied to the battery module and disconnecting the battery module from a load.
CN 109316687A discloses controlling the battery module/pack near a thermal runaway by terminating the discharge or turning on the heat dissipation system ([0128]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known safety response of terminating discharge was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2011/0059341), as applied to claims 12-13, 16, 18-22 above, in view of Arai et al. (US 6,204,769).
Regarding claim 15, Matsumoto discloses all of the claim limitations as set forth above.  However, Matsumoto does not disclose taking the action comprises using a user interface to provide a warning.
	Arai discloses a battery control system for electric automobiles (Title, Abstract) which outputs an alarm signal to a display section in response to a hydrogen concentration being equal to or larger than a concentration value (C7/L39-51).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known display section for providing an alarm signal was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Allowable Subject Matter
Claims 1-4, 9-11 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a system comprising, among other things, a component thermally coupled to the plurality of battery cells, wherein the component is configured to release a gas when a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range, a gas sensor configured to detect the presence of the gas within the battery module.
	The closest prior art of record is Matsumoto et al. (US 2011/0059341) which discloses an electric vehicle comprising a battery pack including a carbon monoxide sensor and a hydrogen gas sensor installed directly above the gas discharge nozzle such that gas discharged from each cell 21 directly reaches each sensor (Title, Abstract, [0020], [0022], Fig. 1-5).  However, the carbon monoxide sensor and hydrogen gas sensor of Matsumoto are configured to detect gases that are discharged through the vents of the battery cells, i.e., at or around the cell ventilation temperature range, and not gas released at a temperature of the component increases above an activation temperature lower than a cell ventilation temperature range.  
Further, the prior art includes Bowersock et al. (US 2017/0098806 A1) which discloses passive insulation materials containing an inorganic endothermic material selected to produce off-gassing at temperature above normal operating temperatures but lower than a predetermined temperature liable to lead to thermal runaway due to heating (Title, Abstract, [0042]).  However, the prior art does not teach or suggest a gas sensor configured to detect the produced off-gas and battery management circuitry configured to respond to the presence of the detected off-gas.
With respect to claim 17, reasons for indicating allowable subject matter were previously stated in the Non-Final Office Action mailed 7/22/2021 on P13-14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/7/2022